FILED
                             NOT FOR PUBLICATION                              JUL 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



THOMAS S. ANDRADE,                               No. 11-16633

               Plaintiff - Appellant,            D.C. No. 1:09-cv-01926-GSA

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Gary S. Austin, Magistrate Judge, Presiding

                              Submitted July 16, 2012 **
                              San Francisco, California

Before:        TASHIMA, CLIFTON, and MURGUIA, Circuit Judges.

       Thomas Andrade appeals a judgment of the district court affirming the

Commissioner of Social Security’s denial of his applications for disability




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
insurance and supplemental security income benefits under Titles II and XVI of the

Social Security Act. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      We review de novo a district court’s judgment upholding the denial of social

security benefits. Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008). We

must affirm the denial of benefits unless it is based on legal error or the findings of

fact are not supported by substantial evidence. Valentine v. Comm’r Soc. Sec.

Admin., 574 F.3d 685, 690 (9th Cir. 2009).

      Mary McDonald, Ph.D., performed a psychological evaluation of Andrade

which included the Performance portion of the Wechsler Adult Intelligence Scale.

Andrade achieved a Performance IQ of 72, indicating borderline intellectual

functioning. In Dr. McDonald’s view, this was consistent with her evaluation as a

whole, including the other standard testing she administered and Andrade’s history

and presentation in a clinical interview and mental status evaluation. Dr.

McDonald concluded that Andrade had significant cognitive and memory deficits,

but functioned in the borderline range of intellectual functioning and could engage

in simple work. She assessed Andrade’s global functioning to be only mildly

impaired. The ALJ found Dr. McDonald’s opinion consistent with the record as a

whole and assessed Andrade with the residual functional capacity to perform a

range of light work, limited by his mental impairments to simple routine work.


                                          -2-
      Andrade contends the ALJ failed fully to develop the record regarding his

mental impairments because he relied on an incomplete evaluation by Dr.

McDonald. Andrade contends the ALJ should have obtained Verbal IQ and Full

Scale IQ scores to determine whether Andrade was mentally retarded.

      After assisting to develop the record through appropriate means, an ALJ’s

duty to conduct further inquiry is triggered only when there is ambiguous evidence

or when the record is inadequate to allow for proper evaluation of the evidence.

Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001); Tonapetyan v. Halter,

242 F.3d 1144, 1150 (9th Cir. 2001). The psychological experts who reviewed

Andrade’s treatment and examination records did not suggest that Dr. McDonald’s

evaluation was ambiguous, inconsistent with the record as a whole, or inadequate

in any respect. Nor did they suggest that further testing would be useful.

      The ALJ did not find the evidence of Andrade’s mental impairments

inadequate to assess his residual functional capacity and make a determination as

to whether he is disabled. The ALJ weighed the evidence of Andrade’s illiteracy,

limited education, and work history of unskilled labor together with Dr.

McDonald’s report. The evidence provided an adequate basis for the ALJ’s

determination. Because the evidence was not ambiguous or inadequate, the ALJ

had no duty to inquire further regarding Andrade’s mental impairments. Mayes,


                                         -3-
276 F.3d at 459-60; Tonapetyan, 242 F.3d at 1150. Even if the evidence

reasonably could be construed in a manner more favorable to Andrade, the ALJ’s

interpretation is rational and must be upheld. Andrews v. Shalala, 53 F.3d 1035,

1039-40 (9th Cir. 1995).

      Andrade’s remaining contentions are unpersuasive.

      The ALJ applied the proper legal standards and his findings are supported by

substantial evidence in the record as a whole. Accordingly, the judgment of the

district court is AFFIRMED.




                                        -4-